Citation Nr: 0913933	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-16 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES
1.  Entitlement to a rating in excess of 10 percent prior 
to April 14, 2004, for bilateral residuals of 
pneumothorax.

2.  Entitlement to a rating in excess of 30 percent from 
April 14, 2004, for bilateral residuals of pneumothorax.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1955 to May 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  
Specifically, the appeal ensued following a May 2003 rating 
decision at which time a noncompensable rating in effect for 
service-connected bilateral residuals of pneumothorax was 
confirmed and continued.  In a May 2004 rating action, the 
noncompensable rating for this condition was increased to 10 
percent, effective from the date that the claim for an 
increased rating was opened - February 25, 2003.  The Board 
remanded this case for additional development in April 2006 
and February 2007.  

In a February 2009 rating decision, the RO increased the 
evaluation of the Veteran's service-connected bilateral 
residuals of pneumothorax from 10 percent disabling to 30 
percent disabling, effective April 14, 2004.  

It is necessary to clarify the issues on appeal.  Since the 
Veteran perfected his appeal from the 2003 denial of his 
claim for an increased rating, the issues are whether he was 
entitled to a rating in excess of 10 percent for the period 
prior to April 14, 2004, as well as whether he is entitled to 
a disability rating higher than 30 percent from April 14, 
2004.  AB v. Brown, 6 Vet. App. 35 (1993).  (After the 
Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Therefore, the issues on appeal have been rephrased as on the 
title page.  


FINDINGS OF FACT

1.  The evidence of record shows that for the period from 
February 25, 2003, and thereafter, the Veteran's residuals of 
bilateral pneumothorax were manifested by pulmonary function 
tests as interpreted by the RO as forced expiratory volume in 
one second (FEV-1) of 71 percent of predicted value; 
FEV1/forced vital capacity (FVC) was 66 percent of predicted, 
and DLCO was 68 percent of predicted.  In May 2008, his FEV-1 
was 88 percent of predicted, without evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, or outpatient oxygen 
therapy.  

2.  The same April 2004 examination was used to assign the 10 
percent and the 30 percent ratings discussed thought out this 
decision.

3.  The Veteran's disability does not result in marked 
interference with employment or frequent hospitalizations.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an evaluation of 30 percent, but no more, 
for bilateral residuals of pneumothorax have been met for the 
period from February 25, 2003, and thereafter.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp 2008); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code (DC) 6843 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); C.F.R. § 3.159(b)(1) (2008).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO.

In this case, although the Veteran was provided with some 
elements of VCAA notice in a March 2003 letter prior to the 
May 2003 rating decision from which this appeal ensued, he 
was not provided with a VCAA notice letter that contained all 
the required information before this decision.

The RO has taken steps to remedy the lack of proper 
preadjudication VCAA notice.  The Veteran was provided with 
VCAA notice by letters dated in April 2006 and June 2007.  
These letters told the Veteran what evidence was needed to 
substantiate the claim for an increased rating.  He was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The Veteran was asked 
to send any relevant evidence in his possession.  Finally, 
the letters provided the Veteran with notification regarding 
effective dates and disability ratings.

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in February 2009, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the DC under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The April 2006 and June 2007 VCAA letters notified the 
Veteran that medical or lay evidence could be submitted to 
substantiate his claim and provided specific examples.  The 
letters stated that the evidence should describe the 
additional impairment caused by his disabilities.  The 
letters specifically requested evidence showing the impact of 
the Veteran's disability on his employment, thereby notifying 
him that the effect of his disability on his employment was 
relevant.

Although the Veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claim, the Board 
notes that this information was contained in his May 2004 
statement of the case (SOC) and his February 2009 
supplemental statement of the case (SSOC).  The SOC and SSOC 
could not provide VCAA compliant notice.  Mayfield, supra.  
They did, however, provide actual knowledge to the Veteran.  
He had a meaningful opportunity to participate in the 
adjudication of the claim after the notice was provided.

In this regard, the claimant provided argument with regard to 
his claim after receiving SOC notice in 2004, and the case 
was not certified to the Board for the first time until after 
he was provided the SOC.  Moreover, as noted in the February 
2009 rating action and SSOC, his disability rating was 
increased to 30 percent.  Clearly, additional evidence was 
submitted that was favorable to the Veteran's claim, 
resulting in a rating increase.  

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George- 
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC 
and SSOC could not provide VCAA notice.  Mayfield, supra.  
They, however, provide actual knowledge of the rating 
criteria, and the Veteran clearly had the opportunity to 
submit argument and evidence subsequent to receiving the 
notice as indicated by the submission of evidence upon which 
an increased rating was granted.  Hence he had a meaningful 
opportunity to participate in the adjudication of his claim 
and was not prejudiced.

The Veteran has also displayed actual knowledge of the fact 
that his disabilities will be evaluated based on their 
effects on both his daily life and employment.  See his May 
2004 VA FORM 9.  This document contains a detailed 
description as to how his disabilities affect him in his 
daily life and in his employment.  

The Veteran has also provided statements, to include from 
private physicians, as to how his disability affects him his 
daily life.  The Board concludes that while the Veteran may 
not have received timely notification of the exact 
measurements required for increased evaluations, he is aware 
that the greater the impairment demonstrated on pulmonary 
function testing, the higher the evaluation that will be 
assigned.  Therefore, the Board finds that the duty to notify 
the Veteran in his claim for increased evaluations has been 
met.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, he was afforded VA 
examinations for his pulmonary disability in 2003 (although 
he failed to report) and 2004.  All VA treatment records have 
been obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA has 
been met.

Increased Rating 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

In this case, entitlement to service connection for bilateral 
residuals of pneumothorax with normal pulmonary function 
study was established in a January 1979 rating decision.  The 
Veteran's disability was assigned a noncompensable evaluation 
under the rating code for spontaneous pneumothorax.  38 
C.F.R. § 4.97, DC 6814 (1990).  

In October 1996, the portion of the rating code that 
addressed the pulmonary system was updated.  DC 6814 was 
deleted from the rating schedule.  The Veteran's disability 
is now evaluated under the rating code for traumatic chest 
wall defects, including pneumothorax, hernia, etc.  38 C.F.R. 
§ 4.97, DC 6843.  Disabilities under this rating code are in 
turn evaluated under the General Rating Formula for 
Restrictive Lung Disease.

Under this formula, if the FEV-1 is less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC is less than 40 
percent, or the DLCO (SB) is less than 40-percent predicted, 
or the maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
or there is cor pulmonale (right heart failure), or there is 
right ventricular hypertrophy, or there is pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
there is an episode(s) of acute respiratory failure, or the 
Veteran requires outpatient oxygen therapy, then a 100 
percent evaluation is warranted.

If the FEV-1 is 40- to 55-percent of predicted, or if the 
FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 
40- to 55-percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent evaluation is warranted.

If the FEV-1 is 56 to 70 percent of predicted, or the FEV- 
1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 
56 to 65 percent of predicted, then a 30 percent evaluation 
is warranted.

If the FEV-1 is 71 to 80 percent of predicted, or the FEV- 
1/FVC is 71 to 80 percent of predicted, or the DLCO (SB) is 
66 to 80 percent of predicted, then a 10 percent evaluation 
is warranted.

The primary disorder may also be rated.  Note (2) to this 
general rating formula states that following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  38 C.F.R. § 4.97, DC 6843 (2008).

Historical Background

The evidence shows that the Veteran was scheduled for VA 
examination in April 2003 shortly after he filed a claim for 
an increased rating for residuals of bilateral pneumothorax.  
He failed to report.  In June 2003, he provided a letter in 
which he noted that he was never advised of such an exam.  

He was ultimately scheduled for another examination and it 
was conducted by VA on April 14, 2004.  At that time, he 
reported chronic nasal congestion and hay fever and 
rhinorrhea.  (The Board notes that he is separately service-
connected for allergic rhinitis.)  

Pulmonary function tests revealed FEV-1 of 71 percent of 
predicted.  The RO ultimately interpreted the FEV1/FVC to be 
66 of predicted DLCO was 68 percent of predicted.  Chest X-
ray showed lungs that were mildly hyper expanded.  On exam, 
the Veteran reported having some mild shortness of breath on 
moderate exertion.  He appeared well developed, well 
nourished, and had normal color.  His heart was regular and 
his lung fields were clear to auscultation and resonant to 
percussion.  His extremities were free of edema, clubbing, or 
cyanosis.  

In a May 2004 rating decision, the noncompensable rating in 
effect for service-connected residuals of pneumothorax was 
increased to 10 percent, effective February 25, 2003, the 
date that the Veteran filed a claim for an increased rating.  
It was based on a reading of the April 2004 examination.

In an October 2004 statement, J.C.S., M.D., a private 
physician, reported that he had treated the Veteran since 
March 1988.  Since initial visit, the Veteran had had 
emphysema.  The doctor noted that pulmonary testing showed 
small airway obstruction and residual volume that was mildly 
hyper infected.  X-ray showed mild chronic obstructive 
pulmonary disease (COPD) with bilateral apical pleural 
scarring.  It was noted that the Veteran was experiencing 
more shortness of breath secondary to emphysema which was 
likely to worsen over the years.  The physician opined that 
an increased rating was warranted.  

The Board remanded the claim in April 2006 for additional 
development.  Subsequently added to the record were 
additional private and VA treatment records.  Private records 
dated through 2006 show treatment for the Veteran's 
respiratory condition.  The Board remanded the claim again in 
February 2007.  Records added to the file (other than 
duplicates of records previously submitted) included private 
records dated through 2008.  Chest X-ray from April 2008 
showed expansion of the parenchyma consistent with mild COPD 
as well as flattening of the hemi diaphragms.  

Subsequently added to the record in August 2007 was an 
excerpt from a medical treatise (obtained from the internet) 
regarding "Tokyo-Yokohama Asthma."  

In an April 2008 private examination report, it was noted 
that the Veteran's main complaint was shortness of breath.  
This could occur at any time even at rest.  He rarely had a 
cough.  If he did, it was productive of a small amount of 
yellow sputum.  There was occasional chest pain, which 
occurred with forceful coughing or sneezing.  The Veteran 
gave a history of undergoing stress testing about a year 
earlier which showed no abnormalities other than an irregular 
beat on occasion.  On exam, his lungs were clear to 
auscultation and resonant to percussion with a normal 
diaphragmatic excursion.  

Pulmonary function test showed FVC of 85 percent of 
predicted, FEV1 of 88 percent of predicted without a 
significant change post bronchodilators.  Total lung capacity 
was 81 percent of predicted.  Residual volume was 59 percent 
of predicted.  There was no diffusing capacity.  The 
examiner's assessment included mild COPD, history of 
spontaneous pneumothorax, status post tube thoracotomy and 
talc poundage, mild restrictive lung disease, and 
psychophysiologic dyspnea.  

In a February 2009 rating action, the 10 percent rating in 
effect for the service-connected respiratory condition was 
increased to 30 percent, effective from April 14, 2004, which 
is the date of the VA pulmonary function test as summarized 
above.  Again, this was the same examination used to assign 
the earlier 30 percent rating.  It was interpreted by the RO 
that the FEV1/FVC reading was 66 percent, warranting a 30 
percent rating.

Analysis

In effect, the Veteran contends that he is entitled to rating 
in excess of his currently assigned 10 percent rating for the 
period from February 25, 2003, to April 14, 2004, and in 
excess of 30 percent on and after April 14, 2004.  For the 
reasons that follow, the Board concludes that a 30 percent 
rating is warranted for the entire period in question.  Thus, 
a 30 percent rating is warranted from February 25, 2003, and 
thereafter.  However, a rating in excess of 30 percent is not 
warranted.  

Shortly after filing his claim for an increased rating in 
February 2003, the Veteran was scheduled for a VA examination 
which was ultimately conducted in April 2004.  Results of 
this evaluation have been summarized above.  It is the 
Board's conclusion that RO's reading of the results of this 
test show clinical findings that warrant a 30 percent rating 
for residuals of pneumothorax.  While his test results do not 
reflect clear entitlement to a 30 percent rating pursuant to 
DC 6845, they do, as interpreted, show that his FEV-1/FVC 
results meet the criteria for a 30 percent rating.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that a 30 percent rating is warranted for service-connected 
residuals of bilateral pneumothorax for the period beginning 
on February 25, 2003.  In effect, a 30 percent rating is in 
effect from the February 2003 date.  

Next, the Board will review whether a rating in excess of 30 
percent is warranted from February 25, 2003, and thereafter.  

As indicated above, subsequently dated treatment records 
reflect continued treatment for respiratory problems, to 
include COPD with bilateral apical pleural scarring.  

Review of the Veteran's medical records shows that he is not 
on oxygen therapy, or has cor pulmonale, ventricular 
hypertrophy, pulmonary hypertension or episodes of acute 
respiratory failure.  He has not had a recurrence of his 
pneumothorax since his separation from service.

In light of the foregoing, the Board concludes that the 
Veteran has not met the criteria for a rating in excess of 30 
percent at any time during the period on appeal.  His 
pulmonary function tests do not reveal FEV-1, FEV-1/FVC or 
DLCO results lower than 56 percent or limitation of oxygen 
consumption.  He does not have the related cardiopulmonary 
complications such as cor pulmonale, mentioned above. 

In order for the Veteran to receive a 60 percent evaluation, 
which is the next highest evaluation available above the 
current 30 percent rating, his FEV-1 must be 40 to 55 percent 
of predicted, or the FEV-1/FVC must be 40 to 55 percent of 
predicted, or the DLCO (SB) must be 40 to 55 percent of 
predicted, or there must be maximum oxygen consumption of 15 
to 20 ml/kg/min.  38 C.F.R. § 4.97, DC 6843.

The treatment records available for review, to include the 
2004 VA examination and the private report from 2008, do not 
include information regarding the maximum oxygen consumption.  
Therefore, the other criteria will be used in the evaluation 
of the Veteran's disability.  38 C.F.R. § 4.96(d)(1)(i) 
(2008).

The evidence of record, to include pulmonary function test 
results in 2004 and 2008, do not reflect readings that would 
result in a rating in excess of 30 percent.  Results of 
pulmonary function testing in 2004 and 2008, as summarized in 
detail above, simply do not reflect FEV-1, FEV-1/FV, or DLCO 
readings reflecting a degree of severity to warrant a rating 
in excess of 30 percent.  

There is also no evidence of an acute respiratory failure or 
outpatient oxygen therapy.  Therefore, entitlement to an 
increased schedular evaluation is not warranted.  38 C.F.R. § 
4.97, DC 6843 (2008).  Hence the weight of the evidence is to 
the effect that the disability does not meet or approximate 
the criteria for an increased evaluation.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp 2008); 38 C.F.R. §§ 4.7, 4.21 
(2008).

The evidence of record includes an excerpt regarding asthma 
obtained from the internet.  This is generic medical journal 
or treatise evidence which does not specifically provide an 
opinion or medical evidence regarding the severity of the 
Veteran's service-connected residuals of pneumothorax.  It is 
not probative to the matter at hand.  38 C.F.R. § 20.1304(c) 
(2008) and Sacks v. West, 11 Vet. App. 314 (1998).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the Veteran's claim.  

All reasonable doubt was resolved in the Veteran's favor in 
determining these claims.  38 C.F.R. § 3.102 (2008).  The 
Board does not find that the Veteran's disability picture has 
been rendered unusual or exceptional in nature as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of extraschedular evaluations for 
the disabilities at issue for which increased compensation 
benefits are sought on appeal.  38 C.F.R. § 3.321 (2008).  




ORDER

The criteria for an evaluation of 30 percent, but no more, 
for bilateral residuals of pneumothorax have been met for the 
period from February 25, 2003 to April 14, 2004 is granted.

The criteria for an increased rating over 30 percent for the 
period from April 14, 2004 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


